1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, NV Bar No. 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Blvd, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendants
11   FIDELITY NATIONAL TITLE GROUP, INC., CHICAGO
     TITLE INSURANCE COMPANY, and TICOR TITLE OF
12   NEVADA, INC.
13   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
14
     Gary L. Compton, State Bar No. 1652
15   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
16
                                 UNITED STATES DISTRICT COURT
17
                                           DISTRICT OF NEVADA
18
       US BANK NATIONAL ASSOCIATION,                     Case No.: 2:20-CV-02239-GMN-VCF
19
                              Plaintiff,                 STIPULATION AND ORDER TO
20                                                       EXEND TIME TO REPLY IN
                      vs.                                SUPPORT OF MOTIONS TO DISMISS
21                                                       AND OPPOSE COUNTERMOTION
       FIDELITY NATIONAL TITLE GROUP,                    FOR PARTIAL SUMMARY
22     INC. et al.,                                      JUDGMENT (ECF Nos. 18-20, 42)
23                            Defendants.                SECOND REQUEST
24

25
            COMES NOW defendants Fidelity National Title Group, Inc. (“FNTG”), Chicago Title

26
     Insurance Company. (“Chicago Title”) and Ticor Title of Nevada, Inc. (“Ticor Agency”)

27   (collectively “Defendants”) and plaintiff U.S. Bank, National Association (“U.S. Bank”), by and

28   through their respective attorneys of record, which hereby agree and stipulate as follows:

                                             1
            STIPULATION AND ORDER TO EXEND TIME TO OPPOSE AND REPLY TO MOTIONS
1           1.      On December 9, 2020, U.S. Bank filed its complaint in the Eighth Judicial District
2    Court for the State of Nevada;
3           2.      On December 10, 2020, Chicago Title removed the instant case to the United
4    States District Court for the State of Nevada (ECF No. 1);
5           3.      On January 25, 2021 FNTG, Chicago Title, and Ticor Agency moved to dismiss
6    U.S. Bank’s complaint (ECF Nos. 18-20);
7           4.      On June 11, 2021, U.S. Bank filed its responses to FNTG, Chicago Title, and Ticor
8    Agency’s motions to dismiss (ECF Nos. 39-41) and filed a countermotion for partial summary
9    judgment to Chicago Title’s motion to dismiss (ECF No. 42);
10          5.      On June 17, 2021, the Court granted the parties first stipulation extending the time
11   for Defendants to reply in support of their motions to dismiss and for Chicago Title to oppose the
12   countermotion for partial summary judgment to July 16, 2021 (ECF No. 45);
13          6.      Defendants request a 31-day extension of their respective deadlines to reply in
14   support of the motions to dismiss and of Chicago Title’s deadline to oppose the countermotion for
15   summary judgment, through and including Monday, August 16, 2021, to afford Defendants’
16   counsel additional time to review and respond to U.S. Bank’s oppositions and countermotion.
17          7.      Counsel for U.S Bank does not oppose the requested extension;
18          8.      This is the second request for an extension made by counsel for Defendants, which
19   is made in good faith and not for the purposes of delay.
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                             2
            STIPULATION AND ORDER TO EXEND TIME TO OPPOSE AND REPLY TO MOTIONS
1           IT IS SO STIPULATED that Defendants’ respective deadlines to reply in support of
2    their motions to dismiss and oppose U.S. Bank’s countermotion is hereby extended through and
3    including Monday, August 16, 2021.
4    Dated: July 14, 2021                        SINCLAIR BRAUN LLP
5

6                                                By:     /s/-Kevin S. Sinclair
                                                       KEVIN S. SINCLAIR
7                                                      Attorneys for Defendants
                                                       FIDELITY NATIONAL TITLE GROUP,
8                                                      INC., CHICAGO TITLE INSURANCE
                                                       COMPANY, and TICOR TITLE OF
9                                                      NEVADA, INC.
10   Dated: July 14, 2021                        WRIGHT FINLAY & ZAK, LLP
11

12                                               By:    /s/-Christina V. Miller
                                                       CHRISTINA V. MILLER
13
                                                       Attorneys for Plaintiff
                                                       U.S. BANK, NATIONAL ASSOCIATION
14

15

16
                                                 IT IS SO ORDERED.
17
                                                 Dated this ____
                                                            15 day of July, 2021
18

19

20                                               ___________________________
                                                 Gloria M. Navarro, District Judge
21
                                                 UNITED STATES DISTRICT COURT
22

23

24

25

26

27

28

                                            3
           STIPULATION AND ORDER TO EXEND TIME TO OPPOSE AND REPLY TO MOTIONS
